 Case 3:19-cv-02318-X-BK Document 13 Filed 06/01/20                    Page 1 of 2 PageID 38



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

KELECHI S. OKERE,                                      §
               Plaintiff,                              §
                                                       §
v.                                                     §    CIVIL CASE NO. 3:19-CV-2318-X-BK
                                                       §
DALLAS COUNTY DEMOCRATIC                               §
PARTY,                                                 §
             Defendant.                                §


ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATIONOF
                     THE UNITED STATES
                      MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

         IT IS ORDERED that this action is DISMISSED WITHOUT PREJUDICE for

failure to comply with a court order and for want of prosecution. See FED. R. CIV. P.

41(b).

         The Court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith.1             In support of this certification, the Court adopts and

incorporates by reference the Magistrate Judge’s Findings, Conclusions, and




         1   See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3).
 Case 3:19-cv-02318-X-BK Document 13 Filed 06/01/20                     Page 2 of 2 PageID 39



Recommendation.2 Based on the Findings and Recommendation, the Court finds that

any appeal of this action would present no legal point of arguable merit and would,

therefore, be frivolous.3 In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with

the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit.4

      SO ORDERED this 1st day of June, 2020.




                                                       ________________________________
                                                       BRANTLEY STARR
                                                       UNITED STATES DISTRICT JUDGE




      2   See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir. 1997).
      3   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      4   See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).
